NO. 07-07-0398-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

JANUARY 11, 2008
______________________________

ADRIAN MAURICE THOMAS, 

                                                                                                 Appellant

v.

THE STATE OF TEXAS, 

                                                                                                 Appellee
_________________________________

FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

NO. 52,883-A; HON. HAL MINER, PRESIDING
_______________________________

Memorandum Opinion
_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
          Adrian Maurice Thomas appeals his conviction for possessing a controlled
substance, namely cocaine.  His appointed counsel filed a motion to withdraw, together
with an Anders
 brief wherein he certified that after diligently searching the record, he
concluded that the appeal is without merit.  Counsel has also attached a copy of a letter
sent to appellant informing him of counsel’s belief and of appellant’s right to file his own
brief or response pro se.  By letter dated December 4, 2007, this court  notified appellant
of the same right and set January 3, 2008, as the deadline to respond.  To date, appellant
has filed neither a response, brief, nor request for an extension of time.  
          In compliance with the principles of Anders, appellate counsel discussed three
potential areas for appeal.  They involved 1) the sufficiency of the evidence, 2) the
effectiveness of trial counsel, and 3) the measure of punishment assessed.  Counsel then
explained why each argument lacked merit. 
          We also conducted our own review of the record to assess the accuracy of
counsel’s conclusions and to uncover any error pursuant to Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991).  That review failed to reveal any reversible error.  
          Accordingly, the motion to withdraw is granted, and the judgment is affirmed.
 
                                                                           Brian Quinn 
                                                                          Chief Justice
 
Do not publish.